Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
                                                             Introduction
2.        This action responds to the amendment filed on 05-18-2022. Claims 3 and 4 have been amended.  Claims 2-21 are pending.

Continued Examination Under 37 CFR 1.114
3.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05-18-2022 has been entered.
 

Claim Rejections - 35 USC § 112
4.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.    Claims 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 4 limitation is recited “the second combined signal via the network; extracting the second audio signal to produce an extracted second audio signal and extracting the second control signal to produce an extracted second control signal, from the received second combined signal; manipulating the extracted second audio signal based on the extracted second control signal to produce a manipulated second audio signal; and outputting as sound the manipulated second audio signal.”. 
      However, the specification does not discloses the “extracting the second control signal to produce an extracted second control signal, from the received second combined signal; manipulating the extracted second audio signal based on the extracted second control signal to produce a manipulated second audio signal; and amplifying the manipulated second audio signal; and outputting as sound the manipulated second audio signal “. It was not supported in the specification nor in any figures and any claim originary presented.


Double Patenting
6.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.   Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 8,103,009. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (15/284,392) claim limitations are broader than claims 1-42 of U.S. Patent No. 8,103,009 as shown in the table below.
    Instant   Application No. 15/284,392
                       US PAT. 8,103,009     
2.   (Currently Amended): A method for providing audio signals and control signals generated by input devices to remote loudspeakers over a network, the method comprising: receiving from a first input device a first audio signal and a first control signal associated with the first audio signal, the first control signal being separate from the first audio signal; receiving from a second input device a second audio signal and a second control signal associated with the second audio signal, the second control signal being separate from the second audio signal; combining the first audio signal with the first control signal to form a first combined signal; combining the second audio signal with the second control signal to form a second combined signal; and formatting and transmitting the first and second combined signals over the network.
1.  A method for providing an audio signal and a control signal that is 
generated by an input device to a remote loudspeaker via a network, the method 
comprising: receiving an analog audio signal from the input device, the analog 
audio signal having a time-varying amplitude level; extracting the 
time-varying amplitude level from the received audio signal; coding the 
time-varying amplitude level into a control signal; combining the audio signal 
with the control signal to form a combined signal; and transmitting the 
combined signal to a loudspeaker via the network, wherein the time-varying 
amplitude level is extracted and coded into the control signal prior to the 
combined signal being transmitted to the loudspeaker via the network. 


	


Claim Rejections - 35 USC § 103
8.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11. Claims 2, 5, 7-12, 14-18, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shdema et al. (US 2002/0072816) in view of Short (US PAT. 5,361,381).
   Consider claim 2, Shdema teaches a method for providing audio signals and control signals generated by input devices to remote loudspeakers over a network(see fig. 1), the method comprising: receiving(see fig. 1(114A)) a first audio signal(see fig. 3(142), digital audio) and a first control signal (a first control signal reads on sampling rate converter fig. 3 (146)) associated with the first audio signal from a first input device(see fig. 3(140A)); receiving (see fig. 1(114B)) a second audio signal(see fig. 3(142), analog audio) and a second control signal(a second control signal reads on A/D converter fig.3 (144)) associated with the second audio signal from a second input device(see fig. 3(140B)); combining the first audio signal with the first control signal to form a first combined signal(see fig. 3(146)); combining (see fig. 3(146)) the second audio signal with the second control signal to form a second combined signal(see fig. 3(144)); and formatting and transmitting the first and second combined signals over the network(see figs. 1-5 and paragraphs[0034]-[0053]); but Shdema does not explicitly teach receiving from a second input device a second audio signal.
      However, Short teaches  receiving(see fig. 2A(11)) from a first input device a first audio signal(see fig. 2A(CD)) and a first control signal(see fig. 2A(20)) associated with the first audio signal(see fig. 2A(CD)), the first control signal(see fig, 2A(18)) being separate from the first audio signal; receiving(see fig. 2A(12)) from a second input device a second audio signal (see fig. 2A(FM stereo or AM stereo)) and a second control signal(see fig. 2A(20)) associated with the second audio signal, the second control signal being separate from the second audio signal; combining (see fig.2A(24)) the first audio signal with the first control signal (see fig. 2A(20)) to form a first combined signal; combining (see fig.2A(24)) the second audio signal with the second control signal to form a second combined signal; and formatting and transmitting the first and second combined signals over the network(see figs. 2A-3B and col.5, line 30-col. 6, line 67).
   Therefore, it would have obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Short into the teaching of Shdema to provide dynamic equalization circuitry coupled to the power amplifier provides a predetermined desired dynamic equalization for the electroacoustical transducer in the cabinet when normally positioned in a listening room.
   Consider claim 5, Shdema as modified Short teaches the method further comprising selecting a receiver for receiving the first combined signal or the second combined signal( In Short see figs. 2A-3B and col.5, line 30-col. 6, line 67).
  Consider claims 7-9, Shdema as modified Short teaches the method wherein the first audio signal is an analog audio signal and the second audio signal is a digital audio signal(see figs. 1-5 and paragraphs[0034]-[0053]); and the method further comprising converting the first audio signal from an analog form to a digital form (see figs. 1-5 and paragraphs[0034]-[0053]); and the method wherein the first control signal and the second control signal respectively control a volume of the first audio signal and a volume of the second audio signal (see figs. 1-5 and paragraphs[0034]-[0053]).
Consider claims 10-12, Shdema teaches the method wherein each of the first and second control signals controls a volume level, fader level, balance level, sub-bass level, destination, source, sound processing selection, or equalizer levels (see figs. 1-5 and paragraphs[0034]-[0053]); and the method wherein the first control signal is a loudspeaker power on signal and the second control signal is a loudspeaker power off signal, or vice versa (see figs. 1-5 and paragraphs[0067]-[0072]); and the method wherein the network is an infrared (IR) network or a radio frequency (RF) network (see figs. 1-5 and paragraphs[0034]-[0053]); and the method further comprising encrypting the first and second combined signals prior to transmitting the first and second combined signals over the network.
     Consider claim 14, Shdema teaches a device for transmitting signals to loudspeakers over a network(see fig. 1), the device comprising: a first audio input (see fig. 1(114A)) configured to receive a first audio signal(digital audio source(see fig. 3(142)) and a first control (see fig. 3(146)) signal associated with the first audio signal, from a first input device(see fig. 1(111A)), the first control signal being separate from the first audio signal
a second audio input(see fig. 1(114B))  configured to receive a second audio signal(analog audio source(see fig. 3(140)) and a second control signal(see fig. 3(144)) associated with the second audio signal, from a second input device(see fig. 1(114B)), a signal processor(see fig. 2(102))  configured to combine the first audio signal with the first control signal to form a first combined signal(see fig. 2(146)), and to combine the second audio signal with the second control signal to form a second combined signal(see fig. 3(144)), and a network module (see fig. 1) coupled to the signal processor and configured to format and transmit the first combine signal(see fig. 3(144)) and the second combined signal(see fig. 3(144)) over the network(see figs. 1-5 and paragraphs[0034]-[0053]); but Shdema does not explicitly teach a second audio input configured to receive from a second input device a second audio signal .
      However, Short teaches a first audio input configured to receive from a first input device(see fig. 2A(11))
 a first audio signal(see fig. 1(CD)) and a first control signal (see fig. 1(20)) associated with the first audio signal, the first control signal being separate from the first audio signal, a second audio(see fig.2 (12)) input configured to receive from a second input device (see fig. 2A(Tuner)) a second audio signal (see fig. 2A(FM stereo or AM stereo)) and a second control signal(see fig. 2(20)) associated with the second audio signal, the second control signal being separate from the second audio signal, a signal processor (see fig. 2A(10)) configured to combine the first audio signal with the first control signal to form a first combined signal(see fig. 2A(24)), and to combine the second audio signal with the second control signal to form a second combined signal(see fig. 2A(24)), and a network module(see fig. 3B) coupled to the signal processor and configured to format and transmit the first combine signal and the second combined signal over the network(see figs. 2A-3B and col.5, line 30-col. 6, line 67). 
    Therefore, it would have obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Short into the teaching of Shdema to provide dynamic equalization circuitry coupled to the power amplifier provides a predetermined desired dynamic equalization for the electroacoustical transducer in the cabinet when normally positioned in a listening room.   
     Consider claims 15-17, Shdema teaches the device further comprising a destination source switch configured to select a receiver for receiving the first combined signal or the second combined signal(see figs. 1-5 and paragraphs[0034]-[0053]); and the device wherein the first combined signal comprises an address signal associated with a first loudspeaker and the second combined signal comprises an address signal associated with a second loudspeaker(see figs. 1-5 and paragraphs[0034]-[0053]); and the device wherein the first audio signal is an analog audio signal and the second audio signal is a digital audio signal (see figs. 1-5 and paragraphs[0034]-[0053]).
   Consider claims 18, 20 and 21, Shdema as modified Short teaches the device wherein the signal processor is further configured to convert the first audio signal from an analog form to a digital form (see figs. 1-5 and paragraphs[0034]-[0053]); and  the device wherein the first control signal is a loudspeaker power on signal and the second control signal is a loudspeaker power off signal, or vice versa(see figs. 1-5 and paragraphs[0034]-[0053]); and the device wherein each of the first control signal and the second control signal controls a volume level, fader level, balance level, sub-bass level, destination, source, sound processing selection, or equalizer levels (see figs. 1-5 and paragraphs[0034]-[0053]).

12. Claims 3, 4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shdema et al. (US 2002/0072816) as modified by Short (US PAT. 5,361,381) as applied to claims 2 and 14 above, and further in view of Allred et al. (US PAT. 6,965,676).
Consider claims 3, Shdema  teaches the method further comprising: receiving, by a first loudspeaker, the first combined signal via the network; extracting the first audio signal and the first control signal from the received first combined signal; manipulating the extracted first audio signal based on the extracted first control signal; amplifying the manipulated first audio signal; and outputting the amplified first audio signal(see figs. 1-5 and paragraphs[0034]-[0053]); but  Shdema does not explicitly teach extracting the first control signal to produce an extracted first control signal, from the received first combined signal.
     However, Allred teaches extracting(see fig. 2) the first audio signal to produce an extracted first audio signal and extracting the first control signal to produce an extracted first control signal, from the received first combined(see fig. 2(28)) signal; manipulating the extracted first audio signal based on the extracted first control signal to produce a manipulated first audio signal; and outputting as sound the manipulated first audio signal(see figs. 2, 3 and col. 4, line 1-col. 6, line 67).   
    Therefore, it would have obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Allred into the teaching of Shdema and Pavnting to provide an audio compensation system (20) for producing a sound compensated output signal (S.sub.o). The system comprises a volume control circuit (24) for producing a volume-adjusted signal (S.sub.ic) by applying a volume adjustment to an audio signal in response to a volume setting, wherein the sound compensated output signal is responsive to the volume-adjusted signal. The system also comprises circuitry (26, 30, 32) for producing an amplified signal (S.sub.ifa) by amplifying a selected bandwith of signals in response to the volume setting. The sound compensated output signal is also responsive to the amplified signal.
Consider claims 4 and 6, Shdema as modified Short and Allred the method  further comprising: receiving, by a second loudspeaker, the second combined signal via the network; extracting the second audio signal to produce an extracted second audio signal and extracting the second control signal to produce an extracted second control signal, from the received second combined signal;  manipulating the extracted second audio signal based on the extracted second control signal to produce a manipulated second audio signal; and  outputting as sound the  manipulated second audio signal(In Allred, see figs. 2, 3 and col. 4, line 1-col. 6, line 67); and   the method wherein the first combined signal comprises an address signal associated with the first loudspeaker and the second combined signal comprises an address signal associated with the second loudspeaker(see figs. 1-5 and paragraphs[0034]-[0053]);

13. Claims 13 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shdema et al. (US 2002/0072816) as modified by Short (US PAT. 5,361,381) as applied to claims 2 and 14 above, and further in view of Manis et al. (US 2006/0235552).
   Consider claim 13, Shdema does not explicitly teach the method further comprising encrypting the first and second combined signals prior to transmitting the first and second combined signals over the network.
      However, Manis teaches the method further comprising encrypting the first and second combined signals prior to transmitting the first and second combined signals over the network(see figs. 1, 2 and paragraphs[0020]-[0028]).
     Therefore, it would have obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Manis into the teaching of Shdema and Pavnting to provide encrypting specific functions for protection in the network system.
    Claim 19 is essentially similar to claim 13 and is rejected for the reason stated above apropos to claim 13.

Response to Arguments
14.  Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
          
Double Patenting
  15      Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 8,103,009.  Since the applicant does not file a terminal disclaimer, the double patenting rejection will be maintained.

                                                       Conclusion
16.      The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Lindemann et al. (US 2004/0223622) is cited to show other related  wired, wireless, infrared, and powerline audio entertainment system.

17.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Davetta W Goins, can be reached on (571) 272-2957. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, 
Art Unit 2655                                                                                                                                                                                                                                                                                                                                                                                                             Patent Examiner
US Patent and Trademark Office
Knox
571-272-7501
Date 07-08-2022